Exhibit 10.5
Execution Copy
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), is made as of
September 3, 2010 (the “Effective Date”), by and between S2 Therapeutics, Inc.
f/k/a Wythe Therapeutics, Inc., a Tennessee corporation (“S2”), and Santarus,
Inc., a Delaware corporation (“Santarus”). Each of S2 and Santarus is referred
to herein individually as a “party” and collectively as the “parties.”
     WHEREAS, S2 and Patheon Pharmaceuticals Inc. (“Patheon”) are parties to
that certain Manufacturing Services Agreement, dated as of May 26, 2010, that
certain Capital Expenditure and Equipment Agreement, dated as of May 26, 2010
(the “Equipment Agreement”), and that certain Quality Agreement, dated as of
May 26, 2010, each as amended from time to time (collectively, the “Patheon
Agreements”), relating to the manufacture of the Product;
     WHEREAS, S2, Santarus and VeroScience, LLC (“VeroScience”) have entered
into a Distribution and License Agreement dated the date hereof (the “License
Agreement”), pursuant to which S2 and VeroScience licensed to Santarus certain
exclusive rights to Manufacture and Commercialize the Product in the Territory;
     WHEREAS, pursuant to the License Agreement, S2 has agreed to assign all
right, title and interest under the Patheon Agreements, and Santarus has agreed
to assume all of S2’s obligations thereunder; and
     WHEREAS, the parties desire to execute and deliver this Agreement for the
purpose of effecting such assignment and assumption.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:
     1. Definitions. Unless otherwise defined herein, all capitalized terms used
in this Agreement shall have the meanings set forth in the License Agreement.
     2. Agreement and Assumption. Subject to the terms of the License Agreement,
S2 hereby assigns to Santarus, and Santarus hereby accepts and assumes all of
S2’s rights, obligations, title and interest in, to and under the Patheon
Agreements. From and after the Effective Date, S2 shall have no further
liabilities or obligations under the Patheon Agreements other than any
liabilities or obligations for any claim by Patheon arising out of or in
connection with the Patheon Agreements from activities prior to the Effective
Date, except for those obligations described on Schedule 2.8(a) of the License
Agreement assumed by Santarus in accordance with the terms and conditions of the
License Agreement. S2 shall indemnify Santarus in connection with any such
claims arising out of or in connection with the Patheon Agreements from
activities prior to the Effective Date in accordance with Section 11.1(b) of the
License Agreement. Santarus shall indemnify S2 in connection with any claims
arising out of or in connection with the Patheon Agreements from activities
following the Effective Date in accordance with Section 11.1(c) of the License
Agreement.

 



--------------------------------------------------------------------------------



 



     3. Equipment. Without limiting anything contained in Section 2 above, from
and after the Effective Date, Santarus shall, upon the reasonable request of S2,
use commercially reasonable efforts to permit Patheon to use the Dedicated
Manufacturing Equipment (as defined in the Equipment Agreement) on S2’s behalf;
provided, that any such use shall be consistent with the terms and conditions of
the License Agreement; provided, further, that in no event shall such use
diminish or otherwise interfere with Santarus’s rights under the Equipment
Agreement, including, without limitation, Santarus’s rights to the Dedicated
Manufacturing Equipment or the ability of Patheon to use the Dedicated
Manufacturing Equipment for the benefit of Santarus. The terms and conditions
applicable to any such use of the Dedicated Manufacturing Equipment by Patheon
on S2’s behalf shall be set forth in a written agreement mutually agreed among
Santarus, S2 and Patheon or an amendment to the Equipment Agreement entered into
between Santarus and Patheon.
     4. Representations and Warranties. Each of the parties represents and
warrants that: (a) it is duly organized and validly existing under the laws of
the jurisdiction of its incorporation, and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;
(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person executing this Agreement on its behalf
has been duly authorized to do so by all requisite corporate action; (c) this
Agreement is legally binding upon it and enforceable in accordance with its
terms and the execution, delivery, and performance of this Agreement by it does
not conflict with any agreement, instrument, or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any material
applicable law; and (d) it is not aware of any action, suit, inquiry, or
investigation instituted by any entity which questions or threatens the validity
of this Agreement.
     5. Miscellaneous.
          (a) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
          (b) This Agreement (including any claim or controversy arising out of
or relating to this Agreement) shall be governed by, interpreted under, and
construed and enforced in accordance with the laws of New York, without regard
to the conflict of laws principles thereof.
          (c) This Agreement may be amended or modified only by a written
instrument executed by all of the parties.
          (d) If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void, unenforceable or against its regulatory policy, such determination shall
not affect the enforceability of any others or the remainder of this Agreement.
          (e) This Agreement may be executed in any number of counterparts
(including by facsimile or electronic signature), each of which will be deemed
an original as against the party whose signature appears thereon, but all of
which taken together will constitute but one and the same instrument.

 



--------------------------------------------------------------------------------



 



          (f) Nothing in this Agreement shall be construed to be a modification
of, or limitation on, any provision of the License Agreement, including the
representations, warranties and agreements set forth therein.
          (g) This Agreement, the Patheon Agreements and the License Agreement
contain the entire understanding of the parties with respect to the subject
matter of this Agreement. All express or implied agreements and understandings,
either oral or written, made on or before the Effective Date (other than the
provisions of the License Agreement), are expressly superseded by this
Agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

                S2 THERAPEUTICS, INC.   SANTARUS, INC.   By:  /s/ Charles P.
Sutphin   By:  /s/ Gerald T. Proehl   Name:  Charles P. Sutphin     Name: 
Gerald T. Proehl   Title: President and CEO     Title: President and CEO

SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT

 